
	
		III
		112th CONGRESS
		2d Session
		S. RES. 552
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2012
			Mr. Franken (for
			 himself, Mr. Lugar,
			 Mrs. Murray, Mr. Warner, Mr.
			 Akaka, Mr. Sanders,
			 Mr. Cardin, Mr.
			 Begich, Mr. Webb, and
			 Mr. Levin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the month of October 2012 as
		  National Principals Month.
	
	
		Whereas the National Association of Secondary School
			 Principals and the National Association of Elementary School Principals have
			 declared the month of October 2012 to be National Principals
			 Month;
		Whereas principals are educational visionaries,
			 instructional and assessment leaders, disciplinarians, community builders,
			 budget analysts, facilities managers, and administrators of legal and
			 contractual obligations;
		Whereas principals work collaboratively with teachers and
			 parents to develop and implement a clear mission, high curriculum standards,
			 and performance goals;
		Whereas principals create school environments that
			 facilitate great teaching and learning and continuous school
			 improvement;
		Whereas the vision, actions, and dedication of principals
			 provide the mobilizing force behind any school reform effort; and
		Whereas the celebration of National Principals Month would
			 honor elementary school, middle school, and high school principals, and
			 recognize the importance of principals in ensuring that every child has access
			 to a high-quality education: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 month of October 2012 as National Principals Month; and
			(2)honors the
			 contribution of principals in the elementary schools, middle schools, and high
			 schools of the United States by supporting the goals and ideals of National
			 Principals Month.
			
